MEMORANDUM DECISION
Relator, Elliott Wheeler, has filed this original action requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying compensation for permanent total disability, and to issue an order granting such compensation or, in the alternative, to issue an order that complies with State ex rel. Noll v. Indus.Comm. (1991), 57 Ohio St. 3d 203, and State ex rel. Stephenson v.Indus. Comm. (1987), 31 Ohio St. 3d 167.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals. The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court grant a limited writ of mandamus. No objections have been filed to that decision.
As there have been no objections filed to the magistrate's decision, and as it contains no error of law or other defect on its face, and based on an independent review of the file, this court adopts the magistrate's decision.
Relator's request for a limited writ of mandamus is granted, returning this matter to the Industrial Commission of Ohio to vacate the order denying permanent total disability and to issue a new order, granting or denying permanent total disability compensation in compliance with Noll and Stephenson.
Limited writ of mandamus granted.
BRYANT, J., and LAZARUS, P.J., concur.